              Case 18-50489-CSS          Doc 392     Filed 04/19/21      Page 1 of 2




                                          April 19, 2021

VIA E-FILING
The Honorable Christopher S. Sontchi
United States Bankruptcy Court for the District of Delaware
824 Market Street
Wilmington, Delaware 19801

Re:   Maxus Liquidating Trust v. YPF S.A., et al., Adv. No. 18-50489 (In re Maxus Energy
      Corp., et al., No. 16-11501)

Dear Judge Sontchi:
        We write in reference to the above-captioned adversary proceeding and the Court’s
Opinion and Order denying the YPF Defendants’ motion to disqualify White & Case, LLP from
representing the Trust in this matter, dated April 6, 2021 [D.I. 389, 390] (“Order”). Further to the
Court’s direction in the Order that the Parties should seek to submit an agreed revised scheduling
order by April 16, 2021, the Trust sent a proposed Amended Scheduling Order on Tuesday, April
13, 2021. The Defendants circulated a counter-proposal on Thursday, April 15, 2021, and the
Trust sent an amended counter-proposal on Friday, April 16, 2021. The parties met and conferred
again this morning and exchanged further proposals for an agreed amended order, but have been
unable to reach consensus. The Trust has therefore submitted its own proposed amended
scheduling order as the Order directs.
        Under the existing Amended Case Management Plan and Scheduling Order dated July 22,
2020 [D.I. 230] (“Scheduling Order”), which the Parties negotiated following the Court’s issuance
of the June 23 Order (as defined in the Scheduling Order) resolving certain discovery disputes, the
Parties would be submitting opening dispositive motions less than a month from today. Instead,
and as a direct result of the YPF Defendants’ elections (1) to seek to claw back certain documents
produced pursuant to the June 23 Order, and to refuse to produce related documents, (2) to seek to
shield non-privileged conversations with former employees of the Debtors, and (3) to seek to
disqualify White & Case, LLP as counsel to the Trust, this matter is now roughly six months behind
the schedule envisioned by the Scheduling Order. Further, the YPF Defendants, for their part,
seem to be setting the table for further delay, as they have generally ignored the Trust’s repeated
requests, during the de facto six-month adjournment, to provide scheduling availability of the
remaining witnesses who remain employees of YPF (and who comprise the bulk of the Trust’s
remaining intended depositions).
        Accordingly, the schedule the Trust proposes today seeks to expedite the remaining
proceedings and to avoid further delay in resolving this action. (We note in particular that although
the Court suggested, during the March 2, 2021 status conference, that the Parties involve a
mediator at the close of discovery, the Trust’s proposed schedule requires the Parties to involve a
mediator six weeks before the close of fact discovery, so as to balance the hope for a consensual
resolution of this matter with the need to litigate it quickly.) Presumably, both groups of
Defendants have been continuing their work on the merits during the recent motion practice, as

   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
             Case 18-50489-CSS         Doc 392     Filed 04/19/21      Page 2 of 2




the Trust has been, such that compression of the time-table reflected in the existing Scheduling
Order should not prejudice any Party.

                                                   Respectfully submitted,

                                                   /s/ Michael J. Farnan

                                                   Michael J. Farnan
cc: Counsel of Record (Via E-Filing)




                                               2
